Case 20-02191-CMB            Doc 13      Filed 03/17/21 Entered 03/17/21 16:56:07                        Desc Main
                                        Document     Page 1 of 10
   CMB Form AP-2




                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   IN RE:

   ROBERT HALPIN,                  :                           Bankruptcy No. 18-22057-CMB
                                   :
                    Debtor.        :
                                   :                           Chapter 7
   A.G. CULLEN CONSTRUCTION, INC., :
                                   :
                                   :
                    Plaintiff,     :
             v.                    :                           Adversary No. 20-02191-CMB
                                   :
                                   :                           Related to Adv. Doc. No. 10
   ROBERT HALPIN,                  :
                     Defendant.    :
                                   :


              EARLY CONFERENCE CERTIFICATION AND STIPULATION


           The parties to this proceeding submit the following Early Conference
   Certification and Stipulation and agree that, upon the Court’s entry of order approving the
   terms set forth within, all undisputed terms shall govern pretrial proceedings unless
   altered by the Court.1

   Directions: The Early Conference Certification and Stipulation is to be completed in
   its entirety and signed by all counsel or unrepresented parties to the within matter. Only
   one Early Conference Certification and Stipulation is to be submitted per case and shall
   be filed by the Plaintiff(s) within seven (7) days of the date of the Early Conference of
   Parties. If the parties cannot agree on any of the following issues, the parties are directed
   to identify the objecting parties and set forth the basis for said parties’ disagreement.2 A
   date for the First Pretrial Conference shall be assigned by the Court upon the filing of this
   completed form. The Court will address any disputed terms at the First Pre-Trial
   Conference. Unless amended by the Court, all undisputed terms shall govern pretrial
   proceedings. Failure to comply with the undisputed terms may result in the imposition of
   sanctions, monetary and non-monetary, including, without limitation, entry of an order
   1
    The Court will independently review the terms of this document set by the parties and may shorten or
   extend the proposed deadlines, with or without prior notice.
   2
    If sufficient space is not available under any section herein to set forth all matters, attach a supplemental
   paper. This document is also available in Word format on the Court’s website under Judge Carlota Böhm’s
   Forms.


                                                         1
Case 20-02191-CMB       Doc 13    Filed 03/17/21 Entered 03/17/21 16:56:07             Desc Main
                                 Document     Page 2 of 10
   CMB Form AP-2


   denying the admission of exhibits, testimony of witnesses, or other appropriate sanctions
   where noncompliance has caused undue delay, expense and/or prejudice. In the event
   that this matter involves more than two parties, or separate counsel has been retained to
   represent co-plaintiffs or co-defendants, etc., add additional lines where necessary
   throughout this document.


      I. Early Conference of Parties: Judge Böhm requires that the Early Conference of
            Parties occur no later than thirty (30) days from the Answer deadline.
            Answers to the Complaint in this matter were due on February 8, 2021. The
            parties to this case conferred on March 10, 2021.


      II. Jurisdiction
              a. _X_ This is a core matter, in its entirety, on which the bankruptcy court
                  will enter final judgment.
              b. _____This is a non-core matter, in its entirety, and the parties hereby state
                  that the bankruptcy court
                       i. ___ has their consent to enter final judgment, and this express
                          consent eliminates any need for consideration of any issues that
                          might otherwise be raised by the decision in Stern v. Marshall, 131
                          S.Ct. 2594 (2011).
                      ii. ___ does not have their consent to enter final judgment. (See Note
                          regarding briefing requirement below)
              c. _____ The parties cannot agree as to whether this is a core or non-core
                  matter. (See Note regarding briefing requirement below)
              d. _____This adversary proceeding embraces core and non-core matters as
                  follows:




                      i. As to those matters that are either stipulated non-core or the parties
                         are in disagreement as being non-core, the bankruptcy court
                             1. ___ has the parties’ consent to enter final judgment, and
                                 this express consent eliminates any need for consideration
                                 of any issues that might otherwise be raised by the decision
                                 in Stern v. Marshall, 131 S.Ct. 2594 (2011).
                             2. ___ does not have the parties’ consent to enter final
                                 judgment. (See Note regarding briefing requirement below)

   Note: If the parties do not consent to entry of final judgment by this Court on the basis
   that all or some matters are non-core, the parties shall submit memoranda addressing
   those issues no later than fourteen (14) days prior to the First Pre-Trial Conference.
   Thereafter, the Court will rule on the core/non-core character of claims.



                                               2
Case 20-02191-CMB        Doc 13    Filed 03/17/21 Entered 03/17/21 16:56:07            Desc Main
                                  Document     Page 3 of 10
   CMB Form AP-2




      III. Settlement and Mediation

             a. Settlement
                     i. Counsel for Plaintiff(s) hereby certifies that settlement has been
                        discussed with the Plaintiff(s): /s/ Gusty A.E. Sunseri
                                                     (Written or electronic signature)

                      ii. Counsel for Defendant(s) hereby certifies that settlement has been
                          discussed with the Defendant(s): /s/ Ryan J. Cooney
                                                      (Written or electronic signature)


                      iii. The status of settlement efforts is as follows:

                          Discussions are ongoing. Plaintiffs has indicated that discussions
                          may be more productive following discovery.




             b. Mediation
                   i. Counsel for Plaintiff(s) hereby certifies that mediation has been
                       discussed with the Plaintiff(s): /s/ Gusty A.E. Sunseri
                                                   (Written or electronic signature)

                      ii. Counsel for Defendant(s) hereby certifies that mediation has been
                          discussed with the Defendant(s):          /s/ Ryan J. Cooney
                                                      (Written or electronic signature)

                      iii. This matter has not been formally mediated. However, the parties
                           participated in a mediation in the main bankruptcy case.


                      iv. The parties are not seeking mediation at this time.

      IV. Discovery

             a. Disclosures. (select one)

                       i. ___ Default Schedule: The parties shall make the initial disclosures
                          in accordance with the provisions of Fed. R. Bankr. P. 7026.

                      ii. ___ The parties agree to amend the default schedule for disclosures
                          as follows:



                                                 3
Case 20-02191-CMB        Doc 13    Filed 03/17/21 Entered 03/17/21 16:56:07          Desc Main
                                  Document     Page 4 of 10
   CMB Form AP-2




                        The parties shall make disclosures by April 30, 2021.



             b. Discovery shall be initiated sufficiently in advance of the deadline so as to
                be timely completed by the deadline. Unless otherwise ordered by the
                Court, the total number of written interrogatories submitted by a party
                shall not exceed thirty (30) questions, including subparts. In accordance
                with Fed.R.Bankr.P. 7005, the depositions upon oral examination and
                interrogatories, requests for documents, requests for admission, and
                answers and responses thereto are not to be filed unless pursuant to an
                Order of Court or for use in a proceeding in this case.

                   Select one:
                   __X___ The parties have agreed on the discovery plan as set forth below.
                   _____ The parties have not agreed on the following discovery plan. The
                   parties have set forth their disagreements and reasons for each party’s
                   position.

                   The parties jointly propose to the court the following discovery plan:
                   (Reminder: Use separate paragraphs or subparagraphs as necessary if
                   parties disagree.)

                       i. All discovery shall be completed by August 30, 2021.

                      ii. If applicable, Discovery on __________________________(issue
                          for early discovery) to be completed by _____________________.

                     iii. Maximum of 30 interrogatories by each party to any other party.
                          Responses are due 30 days after service.

                     iv. Maximum of 30 requests for admission(s) by each party to any
                         other party. Responses due 30 days after service.

                      v. Maximum of 3 depositions by plaintiff(s) and 3 by defendant(s).
                           1. Each deposition is limited to a maximum of 6 hours unless
                              extended by agreement of parties.
                           2. Exceptions, if applicable:___________________________

                     vi. Reports from retained experts under Fed. R. Bankr. P. 7026(a)(2)
                         due:
                            1. From plaintiff(s) by August 30, 2021
                            2. From defendant(s) by September 30, 2021




                                               4
Case 20-02191-CMB       Doc 13    Filed 03/17/21 Entered 03/17/21 16:56:07           Desc Main
                                 Document     Page 5 of 10
   CMB Form AP-2


                     vii. Supplementations under Fed. R. Bankr. P. 7026(e) due (time(s) or
                          interval(s)): in a timely manner per 7026(e)(1)(A)


      V. Miscellaneous Issues. ( Reminder: Use separate paragraphs or subparagraphs as
            necessary if parties disagree)

             a. Plaintiff(s) shall be allowed until July 31, 2021 to join additional parties
                and until July 31, 2021 to amend the pleadings.

             b. Defendant(s) shall be allowed until July 31, 2021 to join additional parties
                and until July 31, 2021 to amend the pleadings.

             c. Does either party anticipate joining an additional party: ____ yes/____ no

                   Unknown

             d. Does either party anticipate amending a pleading(s): ____ yes/____ no

                   Unknown

             e. All potentially dispositive motions, including motions for summary
                judgment, should be filed by ____________________.

                   September 15, 2021

             f. Does either party anticipate filing dispositive motions: ____ yes/____ no

                   Unknown


      VI. Trial. (The Court recognizes that the estimates below concerning time, witnesses,
              and exhibits may change as the case proceeds.)

             a. The Plaintiff(s) anticipates to be ready for trial by November 15, 2021.
             b. The Defendant(s) anticipates to be ready for trial by November 15, 2021.

             c. Estimation of time required to present each party’s side of the case at trial
                including rebuttal stage, if applicable.
                     i. Plaintiff(s): 1 day
                    ii. Defendant(s): 1 day

             d. Estimation of number of witnesses each party will present at trial
                including opposing parties, if applicable.
                     i. Plaintiff(s): 5
                    ii. Defendant(s): 5



                                              5
Case 20-02191-CMB       Doc 13    Filed 03/17/21 Entered 03/17/21 16:56:07            Desc Main
                                 Document     Page 6 of 10
   CMB Form AP-2




              e. Estimation of number of exhibits each party will present at trial, including
                 opposing parties’ exhibits, if applicable.
                      i. Plaintiff(s): ___________
                     ii. Defendant(s): __________

                       Unknown


              f. Demand for Jury Trial

                      i. _X_ Neither party seeks a jury trial
                     ii. _____ The Plaintiff(s) demands a jury trial
                    iii. _____ The Defendant(s) demands a jury trial.

                    iv. The parties __X__ agree ___ disagree re: jury entitlement.
                        Note: Disagreements re: jury entitlement will be addressed at the
                        First Pretrial Conference and determined immediately thereafter,
                        unless the parties convince the Court that the issue should be
                        resolved earlier.

                     v. If a jury trial is warranted, the parties ___ consent ___ do not
                        consent to jury trial in the bankruptcy court.




      VII.    Statement of Legal Issues

              Dischargeability under 523 and 727




      VIII.   Concise Statement of Factual Issues (50 Words or Less)

         The Debtor’s relationship with Blue Island Partners

         The effect of the Illinois Appellate Court Opinion on this Proceeding




                                               6
Case 20-02191-CMB      Doc 13     Filed 03/17/21 Entered 03/17/21 16:56:07             Desc Main
                                 Document     Page 7 of 10
   CMB Form AP-2


      IX.    Stipulation: The parties, through counsel, shall engage in a good faith effort
             to stipulate to all facts and legal issues as to which there is no actual dispute.
             To the extent that the parties can agree at this time, the following facts are
             stipulated.

             The parties will work on a stipulation prior to trial.



      X. Additional Comments of Parties:

             None



   Date: March 17, 2021                                 /s/ Robert O Lampl
                                                        ROBERT O LAMPL
                                                        PA I.D. #19809
                                                        JOHN P. LACHER
                                                        PA I.D. #62297
                                                        RYAN J. COONEY
                                                        PA I.D. #319213
                                                        SY O. LAMPL
                                                        PA I.D. #324741
                                                        ALEXANDER L. HOLMQUIST
                                                        PA I.D. #314159
                                                        Benedum Trees Building
                                                        223 Fourth Avenue, 4th Floor
                                                        Pittsburgh, PA 15222
                                                        (412) 392-0330 (phone)
                                                        (412) 392-0335 (facsimile)
                                                        Email: rlampl@lampllaw.com




                                                7
Case 20-02191-CMB     Doc 13    Filed 03/17/21 Entered 03/17/21 16:56:07      Desc Main
                               Document     Page 8 of 10
   CMB Form AP-2


   Date: March 17, 2021                          __/s/ Gusty A.E. Sunseri
                                                 GUSTY A.E. SUNSERI
                                                 PA I.D. #40436
                                                 1290 Freeport Road
                                                 Pittsburgh, PA 15238
                                                 (412) 968-0210 (phone)
                                                 (412) 968-0254 (facsimile)
                                                 Gusty-sunseri@verizon.net




                                          8
Case 20-02191-CMB      Doc 13    Filed 03/17/21 Entered 03/17/21 16:56:07        Desc Main
                                Document     Page 9 of 10
   CMB Form AP-2


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   IN RE:

   ROBERT HALPIN,                  :             Bankruptcy No. 18-22057-CMB
                                   :
                    Debtor.        :
                                   :             Chapter 7
   A.G. CULLEN CONSTRUCTION, INC., :
                                   :
                                   :
                    Plaintiff,     :
             v.                    :             Adversary No. 20-02191-CMB
                                   :
                                   :             Related to Adv. Doc. No. 10
   ROBERT HALPIN,                  :
                     Defendant.    :
                                   :

                               CERTIFICATE OF SERVICE

          Robert O Lampl, John P. Lacher, and Ryan J. Cooney hereby certify, that on the

   17th day of March, 2021, a true and correct copy of the foregoing EARLY

   CONFERENCE STIPULATION was served upon the following (via electronic

   service):

   Gusty A.E. Sunseri
   1290 Freeport Road
   Pittsburgh, PA 15238
   Gusty-sunseri@verizon.net




                                            9
Case 20-02191-CMB     Doc 13     Filed 03/17/21 Entered 03/17/21 16:56:07   Desc Main
                               Document      Page 10 of 10
   CMB Form AP-2




   Date: March 17, 2021                           /s/ Robert O Lampl
                                                  ROBERT O LAMPL
                                                  PA I.D. #19809
                                                  JOHN P. LACHER
                                                  PA I.D. #62297
                                                  RYAN J. COONEY
                                                  PA I.D. #319213
                                                  SY O. LAMPL
                                                  PA I.D. #324741
                                                  ALEXANDER L. HOLMQUIST
                                                  PA I.D. #314159
                                                  Benedum Trees Building
                                                  223 Fourth Avenue, 4th Floor
                                                  Pittsburgh, PA 15222
                                                  (412) 392-0330 (phone)
                                                  (412) 392-0335 (facsimile)
                                                  Email: rlampl@lampllaw.com




                                          10
